Citation Nr: 1041487	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-15 886	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for postoperative residuals of 
a Jones fracture, fifth metatarsal, left foot, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1985 
and from October 1986 to November 1987.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

In May 2009 the Veteran indicated that she no longer desired a 
Board hearing on this matter.

Service connection for PTSD was granted in a July 2004 rating 
decision; a 50 percent rating was assigned, effective February 
28, 2002.  The Veteran's PTSD increased rating claim was received 
in July 2006.  A February 2010 rating decision, in pertinent 
part, increased the rating for the Veteran's PTSD to 70 percent 
disabling, effective December 4, 2009, and also granted the 
Veteran entitlement to a TDIU.  An "Informal Conference 
Report," dated July 28, 2010, signed by the Veteran's 
representative, considered in combination with the 
representative's election to not file a VA Form 646, Statement of 
Accredited Representative in Appealed Case" on the issue, 
established that the Veteran was satisfied with matters 
pertaining to her PTSD rating.  As such, the PTSD increased 
rating matter has not been certified to the Board, and is not for 
appellate consideration.

A July 2010 VA rating decision determined that the Veteran is not 
competent to handle disbursement of funds.  The claims file does 
not indicate that a fiduciary has been appointed.




FINDING OF FACT

On October 8, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through her authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through her authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
error of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


